11/04/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Supreme Court Cause No. DA 21-0497       Case Number: DA 21-0497




CHAPPELL HOLDINGS LLC,

        Plaintiff and Counterclaim
        Defendant/Appellant,                ORDER OF DISMISSAL

vs.

FRANK BOONE and KELLY BOONE,

        Defendants and Counterclaim
        Plaintiffs/Appellee.
ERIC A. MISNER and SHANA D.
EAGLEFEATHERS,

        Plaintiffs/Appellee,

vs.

FRANK R. BOONE, III, KELLY A. BOONE,
and PURE REAL ESTATE, LLC,

       Defendants/Appellee.
FRANK R. BOONE, III and KELLY A.
BOONE,

        Counterclaim Plaintiffs/Appellee,

vs.

ERIC A. MISNER and SHANA D.
EAGLEFEATHERS,

       Counterclaim Defendants/Appellee.
FRANK R. BOONE, III and KELLY A.
BOONE,
        Cross-claim Plaintiffs/Appellee,
vs.

PURE REAL ESTATE, LLC,
        Cross-claim Defendants/Appellee.
ERIC A. MISNER and SHANA D.
EAGLEFEATHERS,
         Cross-claim Plaintiffs/Appellee,
vs.

CHAPPELL HOLDINGS LLC,
         Cross-claim Defendant/Appellant.



       A STIPULATION TO DISMISS having been filed in this matter, and for good cause
appearing;
       IT IS HEREBY ORDERED that this case and appeal is dismissed with prejudice, as fully
and finally settled on the merits, with each party to bear their own costs and attorney fees.
       DATED this ____ day of November, 2021.




                                              ____________________________________
                                              Montana Supreme Court Justice




                                             2                                       Electronically signed by:
                                                                                           Mike McGrath
                                                                              Chief Justice, Montana Supreme Court
                                                                                         November 4 2021